SIMS, Chief Justice.
Appellant, Booker W. Davidson, is serving á life sentence in the Eddyville penitentiary for armed robbery. He filed a petition in the Lyon Circuit Court seeking release from prison on a writ of habeas corpus. The judgment denying him the writ was entered in the trial court on May 6, 1954. Davidson attempted to appeal from that judgment and filed his record in this court on June 14, 1954.
This court is without jurisdiction to entertain the appeal because the record was not filed here within ten days after the entry of the judgment in the trial court. Criminal Code of Practice, § 429-1 requires the record to be filed in this court within ten days after the judgment is entered beloyjr, and we have so held in Board v. Hendricks, 300 Ky. 619, 189 S.W.2d 112; Wyatt v. Goodlett, 311 Ky. 583, 227 S.W.2d 406; Matthews v. Buchanan, Ky., 238 S.W.2d 1001; Foster v. Buchannan, Ky., 253 S.W.2d 377.
Under the authorities cited this court has no jurisdiction and the appeal is dismissed.